Title: From Thomas Jefferson to Julien Laurent, 29 July 1788
From: Jefferson, Thomas
To: Laurent, Julian


          
            á Paris ce 29me. Juillet 1788.
          
          J’ai reçu, Monsieur, votre lettre au sujet des appointements qui vous sont redues en qualité de volontaire sur le corsaire le Bonhomme Richard. Mais comme je ne suis pas chargé de decider sur ces reclamations, ni de les payer, je m’empresserai d’envoyer votre lettre á Monsieur Jay, Secretaire des affaires etrangeres pour le Congrés pour demander la-dessus les ordres du bureau á qui ce appartient, et je vous en avertirai le moment qu’elles me sera annoncées. Je suis, Monsieur, votre tres humble serviteur,
          
            
              Th: Jefferson
            
          
        